NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

BERNARD BRACEY,                 :    CIV. NO. 19-432 (RMB)
                                :
                  Plaintiff     :
                                :
     v.                         :         OPINION
                                :
BURLINGTON COUNTY DEP’T OF      :
CORRECTIONS, et al.,            :
                                :
                  Defendants    :


BUMB, United States District Judge

     On January 11, 2019, Plaintiff Bernard Bracey, a former pre-

trial detainee at Burlington County Jail who is represented by

counsel, filed a civil rights action under 42 U.S.C. § 1983.

(Compl., ECF No. 1.) On March 29, 2019, this Court issued an Order

permitting the complaint to proceed pursuant to 28 U.S.C. §

1915A(b) and 42 U.S.C. 1997e(c)(1). (Order, ECF No. 3.) The

complaint having been filed on March 29, 2019, service of the

summons and complaint was due on June 27, 2019, pursuant to Federal

Rule of Civil Procedure 4(m). Plaintiff never filed proof of

service of the summons and complaint nor did Plaintiff take any

other action.

I. DISCUSSION

     Federal Rule of Civil Procedure 41(b) provides:
          (b) Involuntary Dismissal; Effect. If the
          plaintiff fails to prosecute or to comply with
          these rules or a court order, a defendant may
          move to dismiss the action or any claim
          against it. Unless the dismissal order states
          otherwise, a dismissal under this subdivision
          (b) and any dismissal not under this rule--
          except one for lack of jurisdiction, improper
          venue, or failure to join a party under Rule
          19--operates as an adjudication on the merits.

A court may sua sponte dismiss an action under Rule 41(b) for

failure to prosecute. Parks v. Ingersoll-Rand Co., 380 F. App'x

190, 195–96 (3d Cir. 2010)

     When dismissing an action as a sanction, a court should weigh

the following factors:

          (1) the extent of the party's personal
          responsibility; (2) the prejudice to the
          adversary caused by the failure to meet
          scheduling orders and respond to discovery;
          (3) a history of dilatoriness; (4) whether the
          conduct of the party or the attorney was
          willful or in bad faith; (5) the effectiveness
          of sanctions other than dismissal, which
          entails an analysis of alternative sanctions;
          and (6) the meritoriousness of the claim or
          defense.


Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863, 868 (3rd

Cir. 1984).

     A.   Extent of the Party’s Personal Responsibility

     The Court issued summons to Plaintiff on January 14, 2019.

(ECF No. 2.) Plaintiff was required by Federal Rule of Civil



                                2
Procedure 4(m) to serve the summons and complaint on the defendants

by June 27, 2019. The Court has no record of Plaintiff having done

so.

      B.    Prejudice to the Adversary

      Plaintiff has not served the summons and complaint on the

defendants.

      C.    History of Dilatoriness

      Plaintiff has taken only one step in prosecuting this action,

filing the complaint.

      D.    Whether the Conduct of the Party Was Willful or in Bad
            Faith

      It is not presently known whether Plaintiff’s failure to

prosecute this action was willful or in bad faith.

      E.    Effectiveness of Alternative Sanctions

      Dismissal without prejudice is warranted to permit Plaintiff

to show good cause for his dilatoriness.

      F.    The Merits of the Claims or Defenses

      The Court has permitted Plaintiff’s complaint to proceed past

screening   pursuant   to   28   U.S.C.   §   1915A(b)   and   42   U.S.C.   §

1997e(c)(1).




                                     3
II.   CONCLUSION

      For the reasons discussed above, the Court will dismiss this

action without prejudice for failure to prosecute.



An appropriate Order follows.



Dated: August 26, 2019

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 4
